     Case 5:19-cv-00071-C Document 1 Filed 04/15/19                 Page 1 of 5 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

BETHEL BAPTIST CHURCH INC.,                     §
PLAINVIEW, TEXAS                                §
     Plaintiff,                                 §
                                                §
v.                                              §           CIVIL ACTION NO. 5:19-CV-0071
                                                §
CHURCH MUTUAL INSURANCE                         §
COMPANY                                         §
    Defendants.                                 §


                     DEFENDANT CHURCH MUTUAL INSURANCE
                        COMPANY’S NOTICE OF REMOVAL


TO THE HONORABLE JUDGE:

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant CHURCH MUTUAL INSURANCE

COMPANY (“Church Mutual”) files this Notice of Removal to the United States District Court

for the Northern District of Texas, Lubbock Division, and respectfully shows the following:

                                   I. SUMMARY OF REMOVAL

       1.      Defendant Church Mutual Insurance Company (“Church Mutual”) removes this

matter from the 242nd Judicial District Court of Hale County, Texas to the United States District

Court for the Northern District of Texas, Lubbock Division. Church Mutual has met all of the

requirements of 28 U.S.C. § 1441, as there is complete diversity between Plaintiff, BETHEL

BAPTIST CHURCH INC., PLAINVIEW, TEXAS (hereinafter, sometimes “Bethel Baptist

Church” or “Plaintiff”), a citizen of the State of Texas, and Church Mutual, a citizen of the State

of Wisconsin. The amount in controversy in this action exceeds $ 75,000.00.
       Case 5:19-cv-00071-C Document 1 Filed 04/15/19                        Page 2 of 5 PageID 2


                                              II. REMOVAL EXHIBITS

          2.       In support of its Notice of Removal, Church Mutual attaches the following exhibits,

and incorporates the same herein by reference:

                   Exhibit A           Civil Cover Sheet and Supplemental Civil Cover Sheet

                   Exhibit B           Plaintiff’s Original Petition (3/18/2019);

                   Exhibit C           Civil Case Entry Sheet of the 242nd Judicial District Court of
                                       Hale County for Cause No. B42649-1903;

                   Exhibit D           Civil Case Information Sheet for State Court Action

                   Exhibit E           Citation and Officer’s Return for Church Mutual Insurance
                                       Company;

                   Exhibit F           Defendant Church Mutual Insurance Company’s Original
                                       Answer (04/15/2019)

                   Exhibit G           List of All Counsel of Record.

                   Exhibit H           Disclosure Statement Pursuant to FED. R. CIV. P. 7.1.


                                         III. PROCEDURAL BACKGROUND

          3.       On March 18, 2019, Plaintiff commenced this civil action by filing Plaintiff’s

Original Petition in the 242nd District Court of Hale County, Texas as Cause No. B42649-1903;

Bethel Baptist Church Inc., Plainview, Texas v. Church Mutual Insurance Company (“State Court

Suit”).

          4.       In its Petition, Bethel Baptist Church seeks damages related to a property-insurance

policy issued by Church Mutual in effect when Bethel Baptist Church’s property was allegedly

damaged by a storm. 1 The Petition makes numerous allegations against Church Mutual, including




1 ----- See Ex. B., Pltf’s Orig. Pet. ¶ 11.

                                                         2
       Case 5:19-cv-00071-C Document 1 Filed 04/15/19                            Page 3 of 5 PageID 3


causes of action for breach of contract, violations of the Texas Deceptive Trade Practices Act,

Texas Insurance Code, and breach of the common law duty of good faith and fair dealing. 2

         5.        Church Mutual now removes this case to federal court pursuant to 28 U.S.C.

§.1441.

                                       IV. ARGUMENT AND AUTHORITIES

A. Legal standard for Removal

         6.        A defendant has the right to remove a case to federal court when federal jurisdiction

exists and the removal procedure is properly followed. 3 To determine whether removal jurisdiction

exists, the claims in the state court petition are considered as they exist at the time of removal. 4

B. This Court has jurisdiction pursuant to 28 U.S.C. § 1332.

    There is complete diversity between the parties.

         7.        Federal district courts have original jurisdiction of all civil actions where the matter

in controversy exceeds the sum or value of $75,000 (exclusive of interest and costs) and is between

citizens of different states. 5 If federal jurisdiction is based on diversity of citizenship under 28

U.S.C. § 1332, a case is removable when none of the parties in interest properly joined as

defendants is a citizen of the State in which the action is brought. 6

         8.        Bethel Baptist Church is a non-profit corporation incorporated in the State of Texas

with its principal place of business in Hale County, Texas. 7 Church Mutual is a corporation duly

organized under the laws of the State of Wisconsin, which maintains its principal business offices



2 ----- See, generally, Ex. B., Pltf’s Orig. Pet. pp. 26 – 48.
3 ----- See, Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002) (citing 28 U.S.C. § 1441).
4 ----- Manguno, 276 F.3d at 723.
5 ----- 28 U.S.C. § 1332(a)(1).
6 ----- 28 U.S.C. § 1441(b).
7 ----- See Ex. B, p. 1.

                                                             3
       Case 5:19-cv-00071-C Document 1 Filed 04/15/19                Page 4 of 5 PageID 4


in Merrill, Lincoln County, Wisconsin. Accordingly, there is complete diversity between Bethel

Baptist Church and Church Mutual.

    The amount in controversy exceeds $75,000.00.

         9.       Bethel Baptist Church’s Petition expressly states “Plaintiff seeks monetary relief

… in excess of $ 200,000.00” See Exhibit B, p. 13. See 28 U.S.C. § 1446(c)(2) (stating sum

demanded in good faith in the petition is the amount in controversy). Thus, the matter in

controversy exceeds the sum or value of $.75,000.00 (exclusive of interest, costs, and attorney

fees), satisfying the requirements of 28 U.S.C. § 1332(a); this case is therefore subject to removal

pursuant to 28 U.S.C. §§ 1441 and 1446.

C. All requirements for removal have been met and removal to this Court is proper.

         10.      In accordance with 28 U.S.C. § 1446(b)(1), Church Mutual timely files its notice

of removal within 30 days after receiving a copy of the initial pleading on March 22, 2019. Church

Mutual appeared and answered in state court on April 15, 2019. Removal is therefore timely as

this Notice of Removal was filed within the time limits required.

         11.      The United States District Court for the Northern District of Texas, Lubbock

Division is the proper court in which to remove this action because this civil action is pending in

this district and division.8

         12.      In accordance with the provisions of 28 U.S.C. § 1446(d), Church Mutual is serving

written notice upon counsel for Bethel Baptist Church and is filing a copy of this Notice of

Removal with the District Clerk of Hale County, Texas.




8 ----- 28 U.S.C. § 1446(a).

                                                  4
     Case 5:19-cv-00071-C Document 1 Filed 04/15/19                Page 5 of 5 PageID 5


                                        VI. CONCLUSION

       WHEREFORE Defendant, CHURCH MUTUAL INSURANCE COMPANY, files its

Notice that the above-entitled action is removed from the 242nd District Court of Hale County,

Texas to the United States District Court for the Northern District of Texas, Lubbock Division.

                                                 Respectfully submitted,



                                             By: __________________________________
                                                  MARC A. SHEINESS (Attorney-in-Charge)
                                                  Texas State Bar No. 18187500
                                                  SHEINESS, GLOVER, & GROSSMAN, L.L.P.
                                                  4544 Post Oak Place Drive, Suite 270
                                                  Houston, Texas 77027
                                                  Telephone: (713) 374-7005
                                                  Facsimile: (713) 374-7049
                                                  Email: msheiness@hou-law.com
                                             Attorneys for Defendant,
                                             CHURCH MUTUAL INSURANCE COMPANY


                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of this instrument has been served on
all counsel of record by e-filing, certified mail – return receipt requested, regular mail or hand
delivery on this 15th day of April 2019.

       James M. McClenny
       J. Zachary Moseley
       Sean Patterson
       MCCLENNY MOSELEY & ASSOCIATES, PLLC
       411 N. Sam Houston Parkway E., Suite 200
       Houston, Texas 77060
       (713) 322-5953 - Facsimile
       James@mma-pllc.com
       Zach@mma-pllc.com
       Sean@mma-pllc.com



                                             _________________________________________
                                             MARC A. SHEINESS


                                                5
